Citation Nr: 1233782	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-16 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice connected death pension benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to September 1964.  He died in December 1988.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 administrative decision by the VA Regional Office and Insurance Center (ROIC) in Philadelphia.  The case was certified to the Board by the Roanoke, Virginia RO.  The appellant testified before an Acting Veterans Law Judge during a Travel Board hearing at the Roanoke RO in April 2011.  In August 2011, the case was remanded.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2012 correspondence, the Board informed the appellant that the Acting Veterans Law Judge who presided at her hearing was no longer employed by the Board and that she was entitled to another hearing.  In correspondence received later that month the appellant requested a new hearing before the Board sitting at the RO in Roanoke, Virginia. 



Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before the Board sitting at the RO at the next available opportunity. 

The purpose of this remand is to assist the appellant with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B , 7112 (West 2002 & Supp. 2011). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


